Citation Nr: 1546350	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  14-11 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Saginaw, Michigan


THE ISSUE

Entitlement to reimbursement or payment by the Department of Veterans Affairs of the cost of unauthorized medical care provided at Mercy Hospital on April 30, 2013.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Saginaw, Michigan.  


FINDINGS OF FACT

1.  On April 30, 2013, the Veteran was treated in the emergency room at Mercy Hospital in Cadillac, Michigan, for multiple fractured ribs, chest spasms, and difficulty breathing.  Prior authorization for such treatment was not given by VA and the Veteran does not contend otherwise.

2.  The medical treatment rendered on April 30, 2013, was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to the Veteran's life or health.  


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost of unauthorized medical care provided to the Veteran at Mercy Hospital in Cadillac, Michigan, on April 30, 2013, have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 17.1000-1008 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In light of the favorable disposition below, the Board finds that any deficiency in VA's notice or development actions is harmless error with respect to the issue adjudicated in this decision.

Analysis

The Veteran seeks payment by VA for the cost of medical care he received at Mercy Hospital on April 30, 2013, after he sustained injury to his chest resulting in fractured ribs, muscle spasms, and difficulty breathing.  

As a preliminary matter, the Board notes that there is no currently evidence, nor has the Veteran contended, that he obtained prior authorization for payment of the medical services he received from Mercy Hospital on April 30, 2013.  38 U.S.C.A. § 1703 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.54 (2015).  Thus, the issue on appeal must be decided in light of the requirements for reimbursement or payment for medical expenses incurred without prior authorization from VA.  

In that regard, unauthorized medical expenses may be paid or reimbursed pursuant to either 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 (West 2014). 

In this case, the record currently available to the Board reflects that the Veteran has no service-connected disabilities and is not a participant in a VA vocational rehabilitation program.  There is no indication that he meets any of the eligibility criteria to warrant application of section 1728.  

Alternatively, payment or reimbursement for emergency services may be made under 38 U.S.C.A. § 1725 if all of the following conditions are met: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the Veteran's liability to the provider; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  

38 C.F.R. § 17.1002 (2015).   

As set forth above, the Veteran's treatment need not actually be proven emergent from a medical standpoint in order to qualify for payment or reimbursement.  Rather, it need only be demonstrated that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  38 C.F.R. § 17.1002(b). 

Applying the available facts in this case to the legal criteria set forth above, the Board finds that the criteria for payment by VA of the cost of unauthorized medical care provided to the Veteran at Mercy Hospital in Cadillac, Michigan, on April 30, 2013, have been met.  

The record indicates that the sole basis for the AOJ's denial of this claim under section 1725 was that the condition for which the Veteran was treated on April 30, 2013, was nonemergent; the other eligibility criteria have apparently been conceded.  

The Veteran, however, contends that his condition was emergent and that a VA facility was not feasibly available to treat him.  He reports that the nearest available VA facility was in Saginaw, Michigan, approximately 130 miles from his home.  He further reports that on April 30, 2013, he was experiencing chest spasms which caused severe and debilitating pain as well as difficulty breathing.  He contends that the severity of his condition prevented him from travelling the long distance to Saginaw.  Rather, in light of his symptoms, he had no choice but to seek emergency care at Mercy Hospital, the medical facility nearest to his home.  

The clinical record of the treatment the Veteran received in the emergency room at Mercy Hospital on April 30, 2013, reflects that he had sustained a chest injury with multiple rib fractures.  His symptoms were noted to include chest spasms and painful breathing.  He was also noted to have a history of atrial fibrillation.  In addition, the examiner described the Veteran as being in distress and exhibiting splinted respiration.  

In addition to this clinical evidence, in support of his claim, the Veteran has submitted an April 2014 letter from the physician who treated him at Mercy Hospital on April 30, 2013.  The physician indicated that the Veteran's condition on April 30, 2013, was emergent in nature.  

The Board finds that the Veteran's statements, the clinical evidence, and the letter from the physician who treated him on April 30, 2013, are sufficient to establish that the medical treatment provided to the Veteran on April 30, 2013, was emergent and that his condition was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. 

The Board has considered the finding of the AOJ that the Veteran's condition was not emergent in nature.  Absent a rationale or any clinical evidence supporting this conclusion, the Board finds it to be of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion is not entitled to any weight "if it contains only data and conclusions").  

VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  Stated another way, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion cannot be made in this case.  Accordingly, the Board finds that entitlement to reimbursement or payment by VA of the cost of unauthorized medical treatment provided to the Veteran at Mercy Hospital on April 30, 2013, is warranted.  


ORDER

Entitlement to reimbursement or payment by VA of the cost of unauthorized medical treatment provided to the Veteran at Mercy Hospital on April 30, 2013, is granted, subject to the law and regulations governing the payment of monetary benefits. 




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


